ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
L-3 Communications Integrated Systems, L.P.         )   ASBCA No. 60746
                                                    )
Under Contract No. NOOO 19-05-D-0008                )

APPEARANCES FOR THE APPELLANT:                          Karen L. Manos, Esq.
                                                        Erin N. Rankin, Esq.
                                                         Gibson, Dunn & Crutcher LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Robert L. Duecaster, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
dismissed with prejudice.

       Dated: 23 May 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60746, Appeal of L-3 Communications
Integrated Systems, L.P., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals